Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2009

USA v. Jermaine Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4355




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Jermaine Williams" (2009). 2009 Decisions. Paper 1387.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1387


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEAL
                           FOR THE THIRD CIRCUIT


                                       No. 08-4355


                           UNITED STATES OF AMERICA

                                           v.

                               JERMAINE WILLIAMS,

                                                Appellant


                    On Appeal from the United States District Court
                         for the District of the Virgin Islands
                       (D.C. Criminal No. 3-08-cr-00017-001)
                        District Judge: Hon. Curtis V. Gomez


                                 Argued April 21, 2009

            BEFORE: BARRY, HARDIMAN and COWEN, Circuit Judges

                                  (Filed: May 8, 2009)

Everard E. Potter, I, Esq. (Argued)
Office of the United States Attorney
United States Courthouse
5500 Veterans Building, Suite 260
Charlotte Amalie, St. Thomas
USVI, 00802-6924

Counsel for Appellee
George H. Hodge, Jr., Esq. (Argued)
P.O. Box 803
Charlotte Amalie, St. Thomas
USVI 00804-0000


                                        OPINION


COWEN, Circuit Judge

       After pleading guilty to bank robbery, Appellant, Jermaine Williams, was

sentenced to 60 months incarceration by the District Court for the U.S. Virgin Islands.

On appeal, Williams argues that his sentence, which is above the recommended

Guidelines range of 24 to 30 months, is unreasonable. We find, however, that the

District Court did not abuse its discretion in sentencing Williams to 60 months

incarceration. Accordingly, we will affirm.

                                              I.

       Around midday on January 18, 2008, Williams snuck up behind two Banco

Popular employees who were in the process of replenishing an ATM and grabbed a bank

bag containing $105,000 in cash out of the hands of one of the employees. Williams,

who was unarmed, had learned from a former bank teller when the ATM would be

restocked. After Williams grabbed the bag of money, he ran away. He shared the

proceeds of his heist with an individual, who was minor at the time.

       Williams was charged with bank robbery in violation of 18 U.S.C. § 2113 and

eventually pled guilty. At the sentencing hearing, the District Court calculated

                                              2
Williams’s Sentencing Guidelines range to be 24 to 30 months, based on an offense level

of 17 and a criminal history category of I. After hearing from defense counsel, Williams

himself, and an attorney for the Government, the District Court imposed a 60 month

sentence, acknowledging that the sentence was above the suggested advisory Guidelines

range. Williams filed a timely appeal.1

                                            II.

       Appellate courts review a sentence imposed by a district court for reasonableness.

Gall v. United States, 128 S. Ct. 586, 594 (2007). This two-part review is limited yet

important; it ensures “that a substantively reasonable sentence has been imposed in a

procedurally fair way.” United States v. Levinson, 543 F.3d 190, 195 (3d Cir. 2008).

We begin by conducting a procedural review to determine whether the District Court has

significantly erred by “failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence – including an explanation for any deviation from the Guidelines

range.” Gall, 128 S. Ct. at 597. If no procedural errors have been committed, we then

consider the substantive reasonableness of a sentence under an abuse of discretion

standard. Id.; Levinson, 543 F.3d at 195.

       A district court must follow a three-step process when imposing a sentence on a

  1
   We have jurisdiction over Williams’s appeal pursuant to 28 U.S.C. § 1291 and §
1294 and 18 U.S.C. § 3742.
                                             3
criminal defendant. See Gall, 128 S. Ct. at 596; United States v. Sevilla, 541 F.3d 226,

230 (3d Cir. 2008); United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006). First, the

district court must correctly calculate the applicable Guidelines range. Gall, 128 S. Ct. at

596. In calculating the appropriate Guidelines range, the district court must formally rule

on any motions of the parties and state on the record whether or not a departure has been

granted. Sevilla, 541 F.3d at 230 (citing Gunter, 462 F.3d at 247). Finally, the district

court must consider all of the § 3553(a) factors and their impact on the recommended

sentence. Gall, 128 S. Ct. at 596. Once a sentence has been selected, the district court

“must adequately explain the chosen sentence to allow for meaningful appellate review

and to promote the perception of fair sentencing.” Id. at 597.

A. Procedural Fairness

       Williams does not take issue with the District Court’s calculation of the

Guidelines recommended sentence. Nor does he suggest that the District Court failed to

consider all of the § 3553(a) factors or that the District Court failed to adequately explain

its reasoning behind the upward variance. Indeed, the Sentencing Transcript reveals that

the District Court provided a solid foundation for its decision to impose a 60 month

sentence. Because no procedural errors have been committed, this Court must consider

whether the District Court abused its discretion by imposing a substantively unreasonable

sentence.

B. Substantive Reasonableness


                                              4
       On a reasonableness review, a sentence must be affirmed if it “falls within the

broad range of possible sentences that can be considered reasonable in light of the §

3553(a) factors.” United States v. Wise, 515 F.3d 207, 218 (3d Cir. 2008). We “may

consider the extent of [the] deviation from the Guidelines range,” but due deference must

be given to the district court’s decision that the § 3553(a) factors justify the extent of the

variance. Id. Extraordinary circumstances are not required to justify a sentence outside

of the Guidelines range. Gall, 128 S. Ct. at 595. Under no circumstances, however, may

we “reverse the district court simply because we would have imposed a different

sentence.” Wise, 515 F.3d at 218; see also United States v. Tomko, __ F.3d __ , 2009

U.S. App. LEXIS 8227, at ** 2, 43 (3d Cir. Apr. 17, 2009) (en banc).

       In imposing an above Guidelines sentence of 60 months, the District Court stated

that it had considered the § 3553(a) factors. Specifically, the District Court considered

the nature and circumstances of the offense, finding that bank robbery was very serious.

J.A. at 21. The District Court also considered the history and characteristics of the

defendant, finding that Williams had moved up from attempted robbery of a store when

he was a minor to the successful robbery of a bank as an adult. J.A. at 12, 21. The

District Court also noted that Williams committed the offense a week after his daughter

was born, which suggested that he was irresponsible, rather than a contributing member

of society. J.A. at 14.

       The District Court next considered the need for the sentence imposed to reflect the


                                              5
seriousness of the offense, to promote respect for the law, and to provide just punishment

for the offense. J.A. at 21-22. The District Court noted that under § 2113, the maximum

sentence that could be imposed was 10 years. The District Court also emphasized that

there was a need to promote respect for the law. J.A. at 22. The District Court was

plainly bothered by the fact that Williams had failed to complete the community service

to which he had been sentenced following a previous conviction and the involvement of

minors on both occasions. See J.A. at 12, 21. Given the similarities with the past

offense, the District Court was not moved by Williams’s claim that he had made a

mistake on this occasion. See J.A. at 22.

      Ultimately, the District Court concluded that Williams had not shown “enough

respect for the law.” J.A. at 23. Accordingly, the District Court sentenced Williams to

60 months incarceration. J.A. at 23. The District Court acknowledged that the sentence

was above the recommended Guidelines range, but explained that there were more

factors to consider than just the recommended Guidelines range. J.A. at 24. The District

Court believed that it was showing some leniency to Williams, considering that it could

have imposed a sentence of 120 months. The District Court stated that 60 months struck

an “appropriate balance” between deterrence and the potential for rehabilitation. J.A. at

24.

      Williams argues that the District Court abused its discretion in imposing an above

Guidelines sentence by improperly extrapolating information from the Presentence


                                            6
Report and misreading his criminal history. He submits that he was not previously

arrested for attempted robbery, but for destruction of property. Williams does not deny

however that he only completed 57 of the 150 hours of assigned community service.2 He

further submits that the extent of the minor’s involvement was never clearly explained,

so any conclusion by the District Court regarding the minor’s involvement was based on

impermissible speculation. Finally, Williams submits that the District Court’s

justification for the 60 month sentence was not sufficiently compelling to support the

extent of the variance, especially when the Government was not asking for an above

Guidelines sentence.

       Williams’s arguments are not persuasive. The District Court imposed a

reasonable sentence and did not abuse its discretion by sentencing Williams above the

recommended Guidelines range. The District Court clearly explained its reasoning in the

context of the § 3553(a) factors: the lack of respect for the law as evidenced by

Williams’s failure to complete his community service, combined with the escalation of

his criminal activity and the repeated involvement of minors, prompted the District Court

to impose a longer sentence than recommended by the Guidelines, but one that was well


  2
    Williams also maintains that the District Court erroneously stated that he was on
probation. Appellant’s Br. at 12. The District Court did note that Williams “was on
probation,” see J.A. at 12; but it seems, given the use of the past tense, that the District
Court was under the impression that Williams had completed his probation and not, as
Williams’s brief appears to suggest, that Williams was on probation at the time he was
sentenced for the bank robbery. Regardless, the District Court does not rely on
Williams’s probationary status as a reason for his enhanced sentence.

                                               7
within the statutory maximum.

       The fact that the District Court incorrectly identified Williams’s prior destruction

of property offense as attempted robbery is of no consequence. The District Court’s

repeated references to respect for the law suggest that it was more concerned with the

fact that the community service was not completed—a fact that Williams does not

contest—than with the exact nature of the crime. Nor is it relevant that the extent of the

minor’s participation in the offense was not described in the Presentence Report. There

was a general consensus among the parties at sentencing that the minor was involved,

enough to justify a 2 level increase for the involvement of minor, see U.S.S.G. § 3B1.4.

Williams does not contend that the minor was not involved in the crime, only that his

participation was not fully described in the Presentence Report. This argument is

insufficient to call into question the reasonableness of the District Court’s decision. The

District Court is in the best position to determine an appropriate sentence, United States

v. Cooper, 437 F.3d 324, 330 (3d Cir. 2006), and nothing in the record here suggests that

the District Court abdicated its responsibility or abused its discretion in sentencing

Williams.

                                            III.

       For the reasons set forth above, Williams’s sentence will be affirmed.




                                              8